--------------------------------------------------------------------------------

Exhibit 10.18


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is between Redfin Network, Inc.
(RFNN.PK) having its principal place of business at 1500 W. Cypress Creek Rd,
Suite 411, Ft. Lauderdale, FL, 33309 (hereinafter referred to as “COMPANY”); and
Undiscovered Equities, 101 Plaza Real South, Suite 212, Boca Raton, FL 33432,
(hereinafter referred to as the “Consultant”) on this 20th day of June, 2011.


WHEREAS, the Consultant is in the business of assisting public companies in
financial advisory, strategic business planning, and investor and public
relations services designed to make the investing public knowledgeable about the
benefits of stock ownership in the Company; and


WHEREAS, the Consultant may, during the period of time covered by this
Agreement, present to the Company one or more plans of public and investor
relations to utilize business entities to achieve the Company’s goals of making
the investing public knowledgeable about the benefits of stock ownership in the
Company; and


WHEREAS, the Company recognizes that the Consultant is not in the business of
stock brokerage, investment advice, activities which require registration under
either the Securities Act of 1933 (hereinafter “the Act”) or the Securities and
Exchange Act of 1934 (hereinafter “the Exchange Act”), underwriting, banking, is
not an insurance Company, nor does it offer services to the Company which may
require regulation under federal and state securities laws; and


WHEREAS, the Company’s transfer agent is First American Stock Transfer, Inc.,
and


WHEREAS, the parties agree, after having a complete understanding of the
services desired and the services to be provided, that the Company desires to
retain Consultant to provide such assistance through its services for the
Company, and the Consultant is willing to provide such services to the Company;


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:


 
1.
Duties and Involvement.



The Company hereby engages Consultant to provide one or more plans, and for
coordination in executing the agreed-upon plan, for using various investors and
public relations services as agreed by both parties. The plan may include, but
not by way of limitation, the following services: consulting with the Company’s
management concerning investor accreditation, availability to expand investor
base, investor support, strategic business planning, broker relations, and
recommend financing alternatives and sources. In addition, these services may
include personal consultant services, conferences, and seminars including, but
not by way of limitation, due diligence meetings and investor conferences. No
information shall be disseminated by the Consultant or its subcontractors
without the Company’s approval.
 
 
 
1

--------------------------------------------------------------------------------

 

 
 
2.
Relationship Among the Parties.



Consultant acknowledges that it is not an officer, director or agent of the
Company, it is not, and will not, be responsible for any management decisions on
behalf of the Company, and may not commit the Company to any action. The
Consultant does not, through stock ownership or otherwise, have the power to
either (i) to control the Company, or to exercise any dominating influences over
its management.


Consultant understands and acknowledges that this Agreement shall not create or
imply any agency relationship among parties, and Consultant will not commit the
Company in any manner except when a commitment has been specifically authorized
in writing by the Company. The Company and the Consultant agree that the
relationship among the parties shall be that of independent contractor.


 
3.
Effective Date and Term.



Company and Consultant agree that the Consultant will commence significant
duties pursuant to Section 1 of this Agreement on June 20th, 2011, (the
“Effective Date”) and shall continue until December 19th, 2011 (the “Expiration
Date”).


 
4.
Compensation and Payment of Expenses.



 
(a)
Compensation shall include one million restricted shares of RFNN common stock.
500,000 shares due upon signing, the balance due July 20th 2011.

 
 
5.
Consultant’s Representations.



 
(a)
Receipt of information. Consultant has received all information set forth and
referenced to in Company’s press releases and business plan. Furthermore,
Consultant has received all information necessary for it to make an informed
investment decision.



 
(b)
Investment Experience. Consultant represents that it is experienced in
evaluating and investing in securities and in companies similar to Company and
acknowledges that it can fend for itself, can bear the economic risk of its
investment, and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the investment.
Consultant further represents that it has not been organized solely for the
purchase of the Company’s Common Stock.



 
(c)
Accredited Investor. Consultant represents that it is an “accredited investor”
as that term is defined in SEC rule 501(a) of Regulation D, 17 C.F.R.501(a).


 
2

--------------------------------------------------------------------------------

 



 
6.
Services Not Exclusive.



Consultant shall devote such of its time and effort necessary to the discharge
of its duties hereunder. The Company acknowledges that Consultant is engaged in
other business activities, are that it will continue such activities during the
term of this Agreement. Consultant shall not be restricted from engaging in
other business activities during the term of this Agreement.


 
7.
Confidentiality.



Consultant acknowledges that may have confidential information regarding the
Company and its business. Consultant agrees that it will not, during or
subsequent to the term of this Agreement, divulge, furnish or make accessible to
any person (other than with the written permission of the Company) any knowledge
or information or plans of the Company with respect to the Company or its
business, including, but not by way of limitation, the products of the Company,
whether in the concept or development stage, or being marketed by the Company on
the effective date of this Agreement or during the term hereof.


 
8.
Covenant Not to Compete.



During the term of this Agreement, Consultant warrants, represents and agrees
that it will not directly participate in the information developed for and by
the Company, and will not compete directly with the Company in the Company’s
primary industry or related fields.


 
9.
Indemnification.



Company agrees to indemnify and hold harmless the Consultant and its respective
agents and employees, against any losses, claims, damages or liabilities, joint
or several, to which either party, or any such other person, may become subject,
insofar as such losses, claims, damages or liabilities (or actions, suits or
proceedings in respect thereof) arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading; and will reimburse
the Consultant, or any such other person, for any legal or other expenses
reasonably incurred by the Consultant, or any such person, in connection with
investigation or defending any such loss, claim, damage, liability, or action,
suit or proceeding.


 
10.
Investment Representation.



 
(a)
The Company represents and warrants that it has provided Consultant with access
to all information available to the Company concerning its condition, financial
and otherwise, its management, its business and its prospects. The Company
represents that it has provided to Consultant with all copies of the Company’s
financials, merger documents, press releases for the prior twelve (12) months,
if any, (the “Disclosure Documents”) made under the rules and regulations
promulgated under the Act, as amended, or the Exchange Act, as amended including
but not limited to its 15(c) 2-11 filing and all other document relating to its
trading on the Over the Counter Bulletin Board. Consultant acknowledges that the
acquisition of the securities to be issued to Consultant involves a high degree
of risk. Consultant represents that it and its advisors have been afforded the
opportunity to discuss the Company with its management. The Company represents
that it has and will continue to provide Consultant with any information or
documentation necessary to verify information contained in the Disclosure
Documents, and will promptly notify Consultant upon the filing of any
registration statement or other periodic reporting documents filed pursuant to
the Act or the Exchange Act. The Company hereby represents that it does not
currently have any of its securities in registration.


 
3

--------------------------------------------------------------------------------

 

 
 
(b)
Consultant represents that neither it or its officers, directors, or employees
are not subject to any disciplinary action by either the National Association of
Securities Dealers or the Securities and Exchange Commission by virtue of any
violation of their rules and regulations and that to the best of it knowledge,
neither is its affiliates nor subcontractors subject to any disciplinary action.



 
11.
Miscellaneous Provisions.



 
(a)
Time. Time is of the essence of this Agreement.



 
(b)
Presumption. This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section therof was
drafted by said party.



 
(c)
Computation of Time. In computing any period of time pursuant to this Agreement,
the day of the act, event or default from which the designated period of time
begins to run shall be included, unless it is a Saturday, Sunday or a legal
holiday, in which event the period shall begin to run on the next day which is
not a Saturday, Sunday or legal holiday, in which event the period shall run
until the end of the next day thereafter which is not a Saturday, Sunday or
legal holiday.



 
(d)
Titles and Captions. All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.



 
(e)
Pronouns and Plurals. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the Person or Persons may require.


 
4

--------------------------------------------------------------------------------

 
 
 
(f)
Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purpose of this Agreement.

 
 
(g)
Good Faith, Cooperation and Due Diligence. The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement. All promises and covenants are mutual and dependent.



 
(h)
If any provision of this Agreement, or the application of such provision to any
person or circumstance, becomes or is found to be illegal, shall be held
invalid, or unenforceable for any reason, such clause provision must first be
modified to the extent necessary to make this Agreement legal and enforceable
and then if necessary, second, severed from the remainder of the Agreement to
allow the remainder of the Agreement to remain in full force and effect.



 
(i)
Assignment. This Agreement may not be assigned by either party hereto without
the written consent of the other, but shall be binding upon successors of the
parties.



 
(j)
Notices. All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as Federal Express or similar express delivery service), addressed to the
attention of the officer at the address set forth heretofore, or to such other
officer or addresses as either party may designate, upon at least ten (10) days’
written notice, to the other party.



 
(k)
Governing Law and Venue. The Agreement shall be construed by and enforced in
accordance with the laws of the State of Florida and venue shall rest solely in
the state and courts any jurisdiction in the State of Florida.



 
(l)
Entire Agreement. This Agreement contains the entire understanding and agreement
among the parties. There are no other agreements, conditions or representations,
oral or written, express or implied, with regard thereto. This Agreement may be
amended only in writing signed by all parties.



 
(m)
Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.



 
(n)
Counterparts. This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement. In the event that the document is signed by one
party and faxed to another, the parties agree that a fixed signature shall be
binding upon the parties to this agreement as thought the signature was an
original.


 
5

--------------------------------------------------------------------------------

 



 
(o)
Successors. The provisions of this Agreement shall be binding upon all parties,
their successors and assigns; provided that this Agreement may not be assigned
by either Company or Consultant without the express written consent of the
other.



 
(p)
Counsel. The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.


/s/  Jeffrey L. Schultz                      
Jeffrey L. Schultz, CEO
Redfin Network, Inc.




/s/  Kevin McKnight                      
Kevin McKnight, President
Undiscovered Equities, Inc

 
 
 
 
 
 
6

--------------------------------------------------------------------------------